Earl Warren: Number 443, Hughes Tool Company et al., Petitioner, versus Trans World Airlines Incorporated. Mr. Davis.
Chester C. Davis: Mr. Chief Justice, may it please the Court. I'm Chester Davis, counsel of the Hughes Tool Company and I've lived three-and-a-half years with this case now and I cannot tell you how much I appreciate this opportunity to address to Court with respect to the issue which it involved. Number 443 and 501 which is on the counter nearly following this one are really companion cases. It's only from certiorari granted to the Second Circuit, 443 involved the compliant, 501 involved the counterclaims. The issue in 443 is whether the District Court had a jurisdiction under the antitrust laws, there were no diversity of citizenship, that's the only basis for jurisdiction, of a complaint by TWA against its 78% stockholder, the Hughes Tool Company, the complaint which was filed by a new lender controlled management who had acquired control of TWA by insisting upon a voting trust as a condition to making certain senior financing available to TWA in 1960 for the purpose of financing some jet aircraft and who insisted about a 22% premium as a condition to a repayment of those advances. And that is -- that involved the issues in 501. Now, in order to appreciate the legal questions which are here involve, I think it would be helpful to the Court if I would take a little time to describe the origin of this -- of relationship between Toolco, Hughes Tool Company, we refer in the record as Toolco and TWA. In 1944 the CAB under the Federal Aviation Act, better known as Civil Aeronautics Act, review the origin of the interest of the Hughes or Mr. Hughes in a Hughes Tool Company and TWA and found that that because as a result of invitation by the then president TWA, Frey inviting Mr. Hughes to develop an interest in the airline which has been unquestionably a sick airline. And Mr. Hughes develop an interest in the development of the Constellation aircraft by Lockheed and as a result of that, I'm referring to now what the CAB found in 1945, found that that since the Tool Company had placed the orders for these Lockheed Constellations for the benefit of TWA with the intent of assigning those aircraft of TWA, the Tool Company even though primarily engaged in providing drilling press to the oil business was to be regarded as a person engaged in the phase of aeronautics within the meaning of Section 408 and as a “dealer” in aircraft. And therefore had a public hearing under 408 to determine whether or not that relationship, at that time, the Tool Company had approximately 45% of the outstanding capital stock of TWA and therefore was a controlling stockholder of TWA, whether or not that relationship was permissible under the standards of Federal Aviation Act pursuant to 408. It held hearings and it concluded in that it was in the public interest. In so doing, it said, I'm referring now to what appeared in 68 (b) at 156, it's also referred to in the footnote of our main brief at page 13, that the obvious if not the expressed purpose of these arrangements was to give TWA the benefit of the credit and financial standing of Hughes Tool any transaction involving substantial financial responsibility. At that time, however, the CAB was aware of the duty that the Congress have placed upon it and to reconcile the public interest involved by antitrust laws and the public interest involved under the Federal Aviation Act. We were all aware of the fact that prior to 1934, there was, if I may describe, the scandalous situation in existence where aircraft manufacturers were in control of commercial airlines, and in the Air Mail Act of 1934, there was flat provision against it, the continuation of that relationship between an aircraft manufacturer supply of aircraft in an airline. Following the recommendation of Federal Aviation Commission, the Congress the adopted the regulatory approach and passed Civil Aeronautics Act of 1938, the Federal Aviation Act of 1950 are identical for the purposes of consideration here. Namely, to place the control relationship of a person engaged in the phase of aeronautics with an airline under the regulatory regime of the CAB and if approved by the CAB, the exemptions of 414 are triggered in those exempts the person who is subject to a CAB order from all of the antitrust laws or any other law applicable. Now, in view of that responsibility and based upon the recommendation of Department of Justice and the public counsel in 1945, what the CAB did was to impose a condition upon that relationship. It prohibited any transaction in excess of $200 between the Tool Company and TWA without obtaining further CAB approval. That was the way in which CAB intended it to regulate and control the relationship created between someone it's found to be engaged in the phase of aeronautics and the airline. It is not disputed that each and every subsequent transaction between the Tool Company and TWA, rendering financial assistance of providing or furnishing aircraft was submitted to CAB and was specifically approved by the CAB under Section 408. In 1947, after some of -- business -- the business was given. TWA was in need of additional funds and the Tool Company provided it with it a loan of $10 million with an agreement that it was to have a majority of the board of TWA, and also which provided that additional acquisition of equipment by TWA was to be approved by the Hughes Tool Company. They want to control the condition of making this $10 million available. The $10 million loan was also convertible and if converted, it would have given Tool Company in excess of 70% of the outstanding stock. The CAB, on its own initiative, started another set of hearings in 1950 by reason of what they referred to this further control relationship between the Hughes Tool Company and TWA. At that time, both public counsel contended and the examiner held that it would -- it would be necessary to review the entire relationship, the matter in which assistance have theretofore being given and the way to describe in all aspect of matters relating to financing, management, related activities and particularly with the respect to equipment acquisition. The examiner stated in effect this requires an examination of the activities of the controlling corporation with respect to TWA for the period during which the prior approved control existed. It also justified having another public hearing on the ground that that under this new agreement, a control relationship has been established with the control company, that is TWA, which formally responded to orders from one person with the assistance from others by proxy having only 45% of the outstanding stock, now responds or may respond to one person at its sole instance. The result of that hearing after a finding by the CAB that TWA occupied a very important place of this country's domestic and international air transportation system, I might point out at this point that shortly after they approved the regional relationship situation to CAB did immediately thereafter grants some additional routes in TWA including some international route, making it for the first time a competitive Pan-Am because it was in the public interest to develop a competitive Pan-Am, Pan-Am to the contrary, notwithstanding. And therefore, the CAB after making those findings concluded that it was in a public interest to permit this further control relationship to be created and established. Following that, the Tool Company from time to time furnished assistance to TWA in various ways. Our brief describes these various transactional orders as I call them, they are about 18 in number and which cover each and every time that Tool Company gave any assistance to TWA by way of financing or by way of aircraft. The aircraft that were furnished to TWA through the Tool Company were acquired from four of the five supplies of aircraft to air carriers in the first war period namely, Lockheed, Boeing, Martin, Convair. In many instances, Toolco supplied financial assistance to enable TWA to acquire aircraft from others, this hold from the orders, number 22, these transactional orders reveal that. And from time to time, the Tool Company furnished further assistance by giving -- by providing equity or by guarantying obligations of TWA. Now, these transactional orders do reveal the facts and circumstances as to why it was necessary for the Tool Company some time to place the order for TWA than assign the contracts for provider's assistance, most of the time it was because of the stranglehold the Equitable Life Insurance Company had over the airlines with respect to loans and financing, versus you find in one of the -- one I‘d have to pick out page 23 in my brief of these transactional orders which provide that it is impossible for TWA acquire aircraft without obtaining prior consents or waivers under various financial arrangements it has entered into in the past. In other words, the Equitable had provided some funds or through the use of negative covenants and other restrictive provisions, it was necessary in fact for TWA to go and obtain consent with respect to anything that they wanted to do. And there is no question that during that period time, a certain amount of friction developed between these lending institutions and the Tool Company which made reputed efforts to finance TWA, as I say in manners not approved by those lending institutions. Now, this situation continued until 1960, I may say the pride of that in 1956 again became apparent that TWA needed some funds with which to go into the jet program and look another $10 million which the CAB approved, was made available through TWA by the Tool Company. At one point, the Tool Company contemplated itself going to the manufacture of jet aircraft. As soon as they did that the CAB initiated on its own another hearing for the purpose of determining whether or not -- if the Tool Company did become a manufacturer of aircraft, whether or not another hearing could determine the public interest should not be held. It so happened that the complaint itself recognized that the Tool Company did not pursue those plans and that investigation by CAB was abandoned. In 1960, in order to obtain financing for badly needed jet aircraft by TWA, these lending institutions as referred to in the counterclaims in 501 got together and refused to provide that financing except on the condition that Tool Company placed in a voting trust, control -- to be controlled by them with 78% stock interest for TWA and which also provide that Tool Company could not repurchase the obligations of these insurance company to receive without paying the 22% premium. So I don't suppose insurance company were really interested in getting their money back, they wish for something else, and today then, thereby acquired control, fully control of TWA at the end of 1960. A few months later, this complaint was filed. And this complaint charges a violation of the antitrust laws, Sherman-1, Sherman-2, Clayton-3, Clayton-7, all of them, on the ground that the Tool Company exercised its control over TWA with respect to the acquisition of aircraft and the financing of aircraft in violation of the antirust laws. At the same time, it is admitted that we did not violate the Federal Aviation Acts, that there were no transactions that were not approved by the CAB, and they would violate any CAB orders. At times, see this memorandum reply to our reply brief, counsel for TWA appears to be saying that what they are claiming is violation of the antitrust laws not by their conduct in supplying aircraft but in preventing TWA from getting additional aircraft, the more aircraft which was needed. Well, the complaint is obviously very well drawn, very artfully drawn by counsel extremely learned in the antitrust field, more so than I am certainly. But I suggest this, Your Honor, that no matter how you look at this complaint, there is one thing which is certain. It is talking about the conduct to the Tool Company as a controlling stockholder of TWA exercising control over TWA to be sure. And it relates to the manner in which TWA acquired aircraft from manufacturers either directly or through the Tool Company. That's all they can be talking about. In fact, I think that the most candid summarization of the complaint comes from counsel for TWA before -- when we went before the District Court in which he said, “The crux of such violations rest upon Toolco's acts and efforts through the exercise of the stock control over TWA, to control and dictate the manner and method by which TWA acquired aircraft, and the necessary financing therefore.” And TWA's Chief Executive Officer on deposition described the compliant as being, “Based upon the fact that Mr. Hughes preempted to himself the procurement of planes and the financing of TWA's operations”. He noted, the compliant does not charge any agreement or understanding between Toolco, any manufacturer of aircraft, or any other so-called supplier of aircraft. It looks such contention has made. There was a charge of a conspiracy with Atlas Corporation, would not name as a defendant name within the complaint, but that relates to an alleged effort to merge Northeast Airlines and TWA, which of course require CAB approval. In fact, the agreements itself was subject to CAB approval as well as subject to the approval of the minority stockholders of TWA, by provision of the contract. But the plaintiff claims that this was part of conspiracy to enlarge the equipment needs of TWA. I frankly -- I'm always get lost when I try to understand the just -- where is the area of antirust violation that this complaint is really talking about but I don't reach that point to answer the question that is posed because I am relying basically upon the supercession of the antitrust laws as reflected by the Federal Aviation Act when I have orders of the Board under Section 408, also under Section 409 which deals with any interlocking relationships between the person engaged in the phase of aeronautics and (Voice Overlap).
William J. Brennan, Jr.: May I just interrupt you for a moment and ask you one question? But if we should not agree with your on your supercession argument, are you making any other argument addressed propriety to the entry of the default judgment?
Chester C. Davis: Yes, Your Honor, I am although when you refer to the entry of default judgment, I was -- I'm going to explain the circumstances which lead to that order, the question which the Court of Appeals limited itself in interlocutory -- has never been reviewed by the Court of Appeals. The Court of Appeals limited its interlocutory review to the question of the jurisdiction of the District Court by reason of the Federal Aviation Act and by the reason of these transactional orders of approval.
William J. Brennan, Jr.: If that's to say then that you can't accept on the basis of error in the -- either the two questions decided on the interlocutory appeal, you can't really address yourself otherwise on the default judgment here?
Chester C. Davis: Well, Your Honor, I think that this Court probably has a power to address itself to any question which it do, and I'm prepared to address myself to any -- to any questions. I understand the posture of the case to be -- a determination of the jurisdiction of a District Court over this complaint, which involved to my mind the Federal Aviation Act, the CAB orders, whether or not the complaint does in fact state the cause of action --
William J. Brennan, Jr.: Well my, my --
Chester C. Davis: -- under the antitrust laws.
William J. Brennan, Jr.: My hypothesis is that we may not agree with you on your supercession argument.
Chester C. Davis: We'll I don't --
William J. Brennan, Jr.: If we disagree with you on that argument, now, what else -- I don't read your brief, really as I'm sure you haven't enough of it but I don't read them as dealing otherwise with the propriety -- the entry with the default judgment.
Chester C. Davis: It is correct Your Honor. It does deal, however, with whether or not the allegation of this complaint do in fact describe a conduct in violation of the antitrust law, irrespective of the Federal Aviation Act.
William J. Brennan, Jr.: Independently of the supercession argument?
Chester C. Davis: Yes. In other words, the jurisdiction of the Court -- excuse me?
Byron R. White: Would you ever have a plan and under what circumstances would you have a chance to have reviewed the question of the propriety of the entry of the default judgment?
Chester C. Davis: Well, presumably if the matter went a damage hearing, and the final judgment entered, I suppose that that time I would have a rather review of the circumstances on which it was entered. I'm hopeful that I will be able to stop what I've been trying to stop for some time as I did unnecessary expenditure of time and money when we know because at some point, even for damages, you've got to show some proximate correlational relationship with that at some point. The facts have to come out that there is no basis for claiming a violation of the antitrust laws. The problem we've had today has been, we have a complaint which said we violated the antitrust law. And the problem which has been in the fallacy and the problem which we find running through CAB brief for example, amicus is, well, we never approved any boycotts. We never approved any tie end.Of course, we did, nobody asked them to. But the thing which conferred jurisdiction upon the Court, I submit, is not the use of evidence, but is by the description of a conduct. It's -- the CAB has jurisdictional of a conduct and I think the problem that has or the confusion that developed has been on the one hand saying, “Well, this complaint adequately complies with the notice pleading requirements that alleges a violation of the antitrust laws”. And the problem of when we our concerned with jurisdiction and that's the only basis for jurisdiction of discovering in the complaint a description of a conduct which it proved could constitute a violation of the antitrust laws. Otherwise, I submit that the concept of primary or exclusive jurisdiction of an agency over the Court is at the mercy of the skill of the -- of the plaintiff. If we confer jurisdiction upon the District Court merely by taking any kind of conduct, losing your dog if you please, and I cast to the conduct and say in losing your dog or in spite of it, you violated the antitrust laws and I stop.
William J. Brennan, Jr.: Well, may I just make clear the difficulty that I'm having. This is on the premise and I don't like to suggesting this, but of course thinking it all that I don't know yet whether I'm going to agree with you or not. But if we should not agree with you either on the supercession argument or that otherwise the compliant is fairly stated an antirust laws violation, if we should not, then my problems is how do we reach the question of the propriety on the default judgment? I think it's a different problem on -- in the next case. I won't bother --
Chester C. Davis: Yes. But, in one way you can reach that question, Your Honor, I mean that would be, that if you were to conclude that there was an affirmative duty on the part of the District Court to make adequate inquiries of the plaintiff, or if you please follow the recommendation of daily ranking with the Special Master whose recommendation was rejected by the District Court of finding out the basis for the allegations of the complaint which support the contention that the antitrust laws were violated. Because -- I mean, perhaps, I should explain how this so-called order of default came about. Immediately following the filling of the complaint, I filed a motion to dismiss before I answer. The District Court took the position and advised me in open court that based upon the decisions of the Circuit and decisions of this Court, it was very difficult to dismiss a compliant which on the face of the alleged violation of the antitrust laws and therefore suggest I hold it in advance. I had obtained priority and discovery on the basis that the defendants are entitled to find out what the complaint is all about. So, I said that I thought I could establish during the discovery of TWA, for TWA, for them, I would be able to establish that there was no basis for contending a violation of the antitrust law and so I proceeded on that basis. It came a time however, when I found through discovery and through documents that were produced to me from these lending institutions that part of their -- of their technique would go on, to insist upon the digging of deposition of Mr. Hughes in California. That it was going to be an extended one, it was going to be a burdensome one, it was going to be an expensive one. Complaint had been filed in the field and other things have been going on. There came a time particularly after I found that TWA disclaimed any knowledge of any facts. They were in the hands of counsel, and counsel had the attorney-client privilege and work product. And pursuant to the recommendation Mr. Rankin, I filed for a Rule 16 proceeding, I also submitted a number of detailed interrogatories to compel a disclosure of facts of conduct as distinguished on conclusions and pleadings. At the same time, this Court came down with the Panagra decision, I see that I only have five minutes left Your Honor, and I'd like to save my time for rebuttal, but just let me say very quickly that the time came after the court denied by motion to dismiss, refused to submit the manner to -- for interlocutory appeal, refused to certify it, I came to the conclusion, I did it, if I was wrong -- I'm sorry, but I did it. I came to the conclusion that my client was better off by resting on the merits of this position, than to undertake the burden expense of the kind of discovery that they were contemplating. Therefore, I rest on my position, the Court invited sanctions under 37, use of 37 language, calling it a willful default, and at that time did grant me a certification, and the Court of Appeals' limited review on the matter as I have indicated. May I save the rest of time for rebuttal?
Earl Warren: You may.
Chester C. Davis: Thank you.
Earl Warren: Mr. Sonnett.
John F. Sonnett: Mr. Chief Justice, may it please the Court. The Court of Appeals Mr. Justice Brennan said that the propriety of the default judgment in this case was not before the Court of Appeals.
William J. Brennan, Jr.: Yes.
John F. Sonnett: Your Honor will find that at page 1416 of the --
William J. Brennan, Jr.: That's because the appeal was an interlocutory appeal --
John F. Sonnett: Yes, Your Honor.
William J. Brennan, Jr.: -- that was it limited to the two issues.
John F. Sonnett: Yes, Your Honor. In respect of the questions presented to this Court in the petition for certiorari, that question was not presented. I will cover --
William J. Brennan, Jr.: So your position is that other -- I gather, that except this -- the petitioner prevailed on either of these two arguments, if there is anything else that he is entitled to address to the default judgment, they will have to do that after a final judgment has entered?
John F. Sonnett: Yes, Mr. Justice Brennan, but I have one preliminary point which will suggest and I will come to it right now that perhaps this Court should not even reach the questions presented in the petition for certiorari. I propose to cover four points may it please the Court, my first, is that the writ of certiorari should be dismissed as improvidently granted. The reason for that is that the questions, upon which certiorari was granted need not be answered because of judgment below was clearly correct on another ground. The second point which I propose to cover is that although the question is not really before this Court, the compliant that does in fact state causes of action under the antitrust laws. The complaint is adequate on its face, the limited discovery which the defendants have permitted to occur to date indicates has a substantial basis in fact for the TWA claims and that what the defendants are really trying to do is to get partial or get summary judgment now on the basis of an incomplete record. The third point is that the Civil Aeronautics Board does not have exclusive primary jurisdiction of the matters alleged in the compliant, and the fourth point is that the CAB did not exempt in the reach of the antitrust laws, any of the conduct alleged in the complaint. As to the last two points, of course Your Honors have seen the briefs concluding the excellent belief that briefs submitted on behalf of the Civil Aeronautics Board which covers the last two points, primary jurisdiction point and the exemption point. Should I not be able to reach those points on oral argument, I would not want it inferred by this Court that I have decided to doubt, but that the Government was correct in its brief anymore than I have any doubt that TWA was correct in its brief on those points. We think the Government brief in concluding that CAB does not have exclusive primary jurisdiction and in concluding that CAB orders did not exempt the matters alleged in the compliant was correct and is correct and we thoroughly agree with that position. But on examination of the record of this rather bitterly contested litigation over the past three years in preparation for this argument, it seemed to me that the first question stabbed me in the face and I have a duty to raise it with the Court.
William O. Douglas: I don't see at briefs Mr. Sonnett.
John F. Sonnett: It is not accepted as suggested, Mr. Justice Douglas, in the first two or three pages of our brief. It is referred to and I must confess that it's only upon my own pouring through this record in analyzing what this Court was confronted with. But it seemed to me perhaps, that this was a case though they are rare certainly. They do occur from time to time where the briefs in the oral argument would suggest to Your Honors that the writ had been improvidently granted. I would like to turn to that points since it is not being briefed and therefore my oral argument may be of some assistance to the Court in that connection. The reasons why I think the writ should be dismissed as improvidently granted, basically are that the judgment below was correct on the ground not presented in the questions in the petition for certiorari and at that judgment below in this case was clearly correct.
William J. Brennan, Jr.: Now, this is the fourth judgment presented in your brief?
John F. Sonnett: There was an order Mr. Justice Brennan in this case for the entry of a default judgment subject to the computation of amount of damages. The court, as I mentioned earlier, the Court of Appeals did not purport to consider whether that was proper in terms --
William J. Brennan, Jr.: Well, my question was --
John F. Sonnett: -- of an exercise of discretion.
William J. Brennan, Jr.: My question whether was, is that the judgment you say rest on the ground which suppose to lead us to (Voice Overlap) --
John F. Sonnett: Yes, and as well that the decision of the Court of Appeals is clearly correct. And I might say clearly correct on the ground stated in a decision and clearly correct for another reason which I now come to. The District Court had before the complaint obviously sufficient on its face at least, to invoke substantially the jurisdiction of the District Court under the antitrust laws to adjudicate the matters alleged in that complaint. The District Court in a very casually considered opinion following extensive argument and briefing, reached the conclusion that that complaint was sufficient as a matter of law. That decision was not then reviewable, law was review had of that decision. Subsequently, and I might say that District Judge Metzner who had been appointed under our local Rule 2 as the judge for all purposes with this big case and who has administering this thing very effectively, that have been very bitterly litigated for well over a year until the defendants saw fit to default. Judge Metzner having decided that the compliant stated causes of action under the antitrust laws and administering the pretrial discovery and deposition proceedings, having appointed former Solicitor General Lee Rankin as a Special Master, the supervisor, depositions on a day-to-day basis. Judge Metzner and Special Master, I should put it the other way around, Special Master and Judge Metzner, finally got to the point after the defendants have had on trial on discovery for well over a year, of ordering some three types of discovery for TWA. Your Honors will hear the companion case that those orders extended also to the benefit of the so-called additional defendants. I will not go into them in detail. I need not for my purpose, Judge Bromley, will cover that matter thoroughly in his argument. But what the judge decided finally after all this litigation, was that there were two categories of documents that TWA clearly had the right to have under the appropriate discovery rules and in light of the allegations of the complaint. And the District Court held and directed, as you will hear a number of times, that the defendants produce certain financial and tax information of the Hughes Tool Company. That information was available, it could have been produced, it was not produced, and that was one event of default. The second event of default related to the refusal of the defendants to produce what they've describe in the Court of Appeals I think is a big batch of documents. These were documents as to which they had unsuccessfully asserted, the attorney-client privilege. On this point, I think it's important that Your Honors realize as this record shows that Hughes Tool Company employed attorneys as business negotiators, as businessman to negotiate deals, and financing, and plane acquisitions and things of that kind. In any event, after thorough argument, thorough consideration, thorough briefing, the court below held that these documents whatever privilege had attached to them before will no longer privilege and the court directed that the Tool Company produce those documents. This big batch of documents were available, they were there, they could have been produced, they weren't produced. They were obviously of the most significant type of information. That was the second event of default. Now, the third and most egregious of the three had to do with the court's order that the Tool Company produce how in Hughes, it's sole stockholder and managing agent for a deposition. That history of how that order finally came to be entered, I neither try take your time on now. But there was an order. The order was explicit. The deposition Hughes was set for Los Angeles and the fact is that on the Friday before the Monday, when we were all packing to go out there, having lawyers and clerks, and having offices and files and so on, the counsel for the Tool Company filed what he called a notice of position which Your Honors will find in the record which said in effect, we're not going to do anything further about this. We're not going to participate many more discovery, we stand on the merits of our position to date and we're just not going to participate and we're aware that this deprives us of right to litigate further except insofar as we get appellant relief to litigate further on the merits of this matter except as to the amount of damages. Well, that led to the intrigue, led to the Commission of the third default, counsel for the Tool Company described that default indeed all of these defaults as a business decision. Your Honors will find in the record in this notice of position a statement that they calculated that the damages that TWA would recover although admittedly TWA has been damaged at least 45 million dollars, at least 45 million admittedly. As Your Honors will come to see in more detail later, they calculated that the damages which TWA would recover in the default hearing were less than the expenses in taking Hughes' deposition that was the alleged reason why they made the business decision to default. Now, quite naturally, I was concerned, less there would be some contention made that for some reason, Mr. Hughes couldn't testify and quite naturally, District Judge Metzner was concerned and quite naturally, the Court of Appeals was concerned. And when there are some reference was made by counsel for the Tool Company in the Court of Appeals argument on November 13, 1963 to the possibility that perhaps Mr. Hughes was an eccentric and maybe he didn't like to be bothered with these kind of things and so on. I felt obliged to and I did report to the Court of Appeals a conference in chambers with Judge Metzner. With Your Honors permission, I would like to read what I then said to the Court of Appeals which was and is the truth. I said to the Court of Appeals as follows and I read from page 122, Your Honors, of the transcript of that argument which is not in the printed record before you. Let's --
Byron R. White: I take -- I take it Mr. Sonnett, it's really has nothing to do with the issue that are hereof?
John F. Sonnett: It has to do with my first point Mr. Justice White and that is I think that you should dismiss the writ of certiorari.
Byron R. White: Why?
John F. Sonnett: Because the court below had sufficient jurisdiction to deal with this case, sufficient on its face to issue the discovery orders, to implement them by --
Byron R. White: That the entry of judgment --
John F. Sonnett: -- default.
Byron R. White: -- were perfectly alright.
John F. Sonnett: Yes, Your Honor, regard --
Byron R. White: So that's the point here. So that issue is here.
John F. Sonnett: Yes, Your Honor, regardless of the answer to the questions presented in the petition for certiorari.
Byron R. White: Well, the propriety of the default judgment, we think is here (Voice Overlap).
John F. Sonnett: To that extent, Your Honor, yes. I think that consistent with prior rulings of this Court that you -- is a decision below is clearly correct on some other ground, you need not to decide questions presented in the petition for certiorari.
Byron R. White: But if want to reach that question, do you have any objection of the ruling?
John F. Sonnett: Oh, none whatsoever Your Honor, none whatsoever. I do think however because of implication that might otherwise be created, this short extract from the argument might be helpful to the Court, the argument in the Court of Appeals.
Hugo L. Black: Are you thinking the position that we do reach the question of the default judgment is either we should affirm it, make it a final judgment subject to no further attack.
John F. Sonnett: Yes, Mr. Justice Black.
Hugo L. Black: That issue you think would have to be reached?
John F. Sonnett: Well --
Hugo L. Black: It would result confines -- the District Court would be compelled to accept your argument to that final default judgment stayed?
John F. Sonnett: May I say, Mr. Justice Black, I don't think that you need reach that point --
Hugo L. Black: But what if we do?
John F. Sonnett: But if you do, certainly I am prepared to stand on your decision and I think it would be quite proper for this Court in the exercise of its supervisory powers of the administration of justice in the federal courts to have a look at that question even if the Hughes Tool Company may not have standing to raise it because of their default.
Hugo L. Black: Assuming we do not reach but would dispose of it on some of the ground it advanced do you still take the position that when you get back to the District Court, this powers to relieve the defendant from the default judgment?
John F. Sonnett: I would -- depending on what Your Honors decide and write, and I would think that it neither would nor would not. If Your Honors conclude that what the court already had done was a proper exercise of the judicial power of the District Court, I would think that will foreclose the matter in terms of reopening the default.
Byron R. White: In what ground before the matter was found.
John F. Sonnett: The computation as to the amount of damages to be paid.
Byron R. White: (Inaudible)
John F. Sonnett: Well, in a --
Byron R. White: (Inaudible)
John F. Sonnett: I think there is a very respectable authority. What I believe the law today Mr. Justice White and that is these being unliquidated damages, the complaint alleging a clear violation of the antitrust laws and alleging that those damages were caused --
Byron R. White: Now, the assumption is that default judgment is entered on what was alleged conduct.
John F. Sonnett: That is correct, subject only to our proof based on what will be, obviously expert evidence --
Byron R. White: How would you --
John F. Sonnett: -- as to the amount of damage.
Byron R. White: How would ever prove if as a matter of fact, what the complaint said, what the whole judgment said that actually happened didn't happen, how would you ever prove that the judgment was false if as a matter of fact, what is alleged to have happened didn't happen at all?
John F. Sonnett: Well, I would have difficulty, that of course, I'd have difficulty proving anything in this case without discovery.
Byron R. White: How can you prove that -- probably how can (Inaudible)
John F. Sonnett: Well, may I suggest this Mr. Justice White, the pleadings in this case, the complaint and the counterclaims agree on one point. TWA by reason of what is alleged and I'm not going to take time to try and describe it. Your Honors will certainly read the complaint. TWA was damaged to the extent of many millions of dollars. When I made the first testament of the damage, I thought it was somewhere in excess of $35 million. When the Hughes Tool Company made the estimate, they said it was damages in excess of 45 million, so that you have the TWA and the Tool Company agree that there's been damage to TWA. The only question is who caused them? We say, “The defendants didn't.” They say, “The additional defendants did it.” The fact of damage is admitted.
Byron R. White: So, the actual conduct then is admitted. The actual event has occurred was admitted. It's just whether or not they're violating the law and not what was the law?
John F. Sonnett: Yes, Your Honor. And under the Hammond Packing case which we have on our brief, I think that by reason of the defaults, certainly by reason of one, two, three deliberate and willful defaults, Your Honors must take as admitted the allegations of the complaint which are factual.
William J. Brennan, Jr.: Well, if it's also admitted that in fact, I didn't understand this Mr. Sonnett, that this agreement at least 45 million of damage being suffered?
John F. Sonnett: Yes, Your Honor.
William J. Brennan, Jr.: Well then what is this purpose for Mr. Rankin that will accept multiplied by three?
John F. Sonnett: Well, these are unliquidated on both cases. These are estimates.
William J. Brennan, Jr.: I thought you said it was an -- well, are going to ask for more than 45 million?
John F. Sonnett: I think so, Your Honor.
William J. Brennan, Jr.: Oh.
John F. Sonnett: Of the studies --
William J. Brennan, Jr.: But you tried at least for fourth of 45 million?
John F. Sonnett: No, these are unliquidated, Mr. Justice Brennan. We are going to have to prove them in terms of amount based on the studies by the experts who might have working on this for --
William J. Brennan, Jr.: But only in terms --
John F. Sonnett: -- well over a year --
William J. Brennan, Jr.: Only in terms --
John F. Sonnett: -- that would be substantial.
William J. Brennan, Jr.: Only terms of amount, not as Mr. Justice White suggest in terms of causal connection?
John F. Sonnett: Mr. Justice Brennan, I think the lawyers -- although this Court has not really so far as I know written on it, the first circuit has. I think the issue of causation is not an issue in the hearing to be held. I think that causation is precluded by the default as an allegation of facts that the acts alleged in this complaint caused the injury.
William J. Brennan, Jr.: A pretty expensive business decision, isn't it?
John F. Sonnett: Well, when you consider that the value Mr. Hughes' investment in TWA since the new management took over in 1961 has increased by over $250 million. It's all relative. To me --
Byron R. White: I though what you said is this -- I thought you said that the -- that in making their business decision, they thought that the damage would be less than cost examined?
John F. Sonnett: That is what they said.
Byron R. White: Well, that was just inconsistent.
John F. Sonnett: Well, they said that what they were going to have to wind up paying us they thought was going to be last because my friend Mr. Davis will of course not agree with me as to whether or not causation is open. Mr. Davis would like to have us into a default hearing and try the whole lawsuit without the benefit of any discovery, just as he would have this Court give him summary judgment before we've taken a word of testimony.
Byron R. White: So that I gather it would be helpful to both of you, to get this question so as to not criticize whether it really is open or not?
John F. Sonnett: Well, may I -- may I say that in terms of this Court's having responsibilities, my own conception of what should be done is that I think the court order dismiss, the writ is improvidently granted. I think that the --
Hugo L. Black: Then what would happen?
John F. Sonnett: -- I think that the Court of Appeals' decision Mr. Justice Black which is in opinion by Mr. Justice -- by Judge Lombard is an excellent decision --
Hugo L. Black: What would --
John F. Sonnett: -- I think it states the law perhaps as this Court would state it but that is on the jurisdictional points.
Hugo L. Black: What would happen in practical --
John F. Sonnett: We would --
Hugo L. Black: I'm asking this question because you fail here the idea was 45 million or $35 to $45 million default judgment because the lawyer may have made a mistake about filing the papers. It's not very appealing to me.
John F. Sonnett: Nor would it be to me Mr. Justice Black if that were the fact. But that's not the fact sir.
Speaker: I understand that as a default judgment in an ordinary sense of the term. I understood that what have happen here was that reasons Mr. Davis and -- that what he in effect said he didn't want to put it in defense and he wanted a judgment entered on the pleadings in this case.
John F. Sonnett: No, Mr. Justice Harlan. What happened here was we made a motion for the entry of a default judgment based on the three acts of default which I have described.
Speaker: And?
John F. Sonnett: District Judge Metzner granted that motion because of a deliberate, purposeful, intentional, business decision by the defendants, not to defend although as I am prepared to demonstrate to you, they could have complied if they would have which each -- with each of the three orders. There'd be so called business decision was obviously for the reason that they knew that if we have ever got our hands on the evidence we were looking for, it was going to cause them a lot more money, Mr. Justice Black, than the amount they thought their going to have to pay.
Hugo L. Black: Suppose though you can get your hands on it now, do you still insist even though you can get your hands on this, the fact that they fail to let you have it, justify lender's default judgment of I don't care whether you call it default or not, that's what they call that in my state rather they failed to answer.
John F. Sonnett: Yes.
Hugo L. Black: But whether it's a default judgment or not, you want that to stand?
John F. Sonnett: Oh yes, Mr. Justice Black, may I say that under the old Hammond Packing case, I think that this Court very long ago indicated certainly under many more recent decisions that Your Honor will have in mind, this Court has indicated that the integrity of the judicial process is not going to be taken very lightly. And when a court makes three separate orders for a defendant to perform acts which that defendant can perform in a case of which that court has at least colorable jurisdiction and it's much more than that here. There comes a time, I submit. When a defendants going to comply with the court order and suffer the consequences involved.
Hugo L. Black: That's in the nature of contempt?
John F. Sonnett: Well, under Rule 37, Your Honor the Rule quite clearly gives the District Court the power and discretion to do exactly what was done here. And what else is a plaintiff to do? A plaintiff who has got the burden of going ahead and litigating a lawsuit and the defendants simply says, “No, I will not disclose this information.”
Hugo L. Black: I am not criticizing the plaintiff's arguments.
John F. Sonnett: -- Oh, I know. I'm sorry if I sounded too (Voice Overlap) but I've been trying to get -- I've been trying to get these facts of the financial documents. I've been trying to get this so-called privilege documents, and I have been trying to examine how it's used for several years without success. Now may I, before my time express, if I may --
Arthur J. Goldberg: I just want to complicate if I will. How did the Court of Appeals with (Inaudible) said, “That's the propriety (Inaudible) the complaint is not before us. Can we consider all these financially (Inaudible) accountability?
John F. Sonnett: Yes, Mr. Justice Goldberg, but --
Arthur J. Goldberg: But that -- we do not have here, the Court of Appeals (Inaudible) on what they decided the default judgment except insofar as it relates in the propriety just in the contrary?
John F. Sonnett: Mr. Justice Goldberg that is correct and moreover the questions presented in the petition for certiorari with respect to which have granted the writ do not include this question nor do they include the question whether the compliant states cause of action. I raise with this Court the question whether the writ should not be dismissed as improper because it seems to me that the decisions below was so clearly correct on another ground, and that is the court has jurisdiction to handle this case. This is not a case of excusable neglect or accident. This is a case of a deliberate purposeful, business decision not to produce evidence, which the United States District Court said, “You shall produce,” and it's that simple. On that ground, I submit that the --
Byron R. White: Is that the -- Mr. Sonnett, do you think they made that decision based on the assumptions that they were wrong on the CAB jurisdiction, that it would cost them $35 or $45 million?
John F. Sonnett: Oh, don't think (Voice Overlap) that's very much money to the Hughes Tool Company, Mr. Justice White.
Byron R. White: But you are really are saying and if they were making a $145 million business decision?
John F. Sonnett: Well, so they said. I take it from their word, with the kind of money that the Hughes Tool Company derived out of TWA alone, well that's not much money.
Byron R. White: Whatever -- whatever results that they're worth that -- that is exactly what you are saying the kind of decision they made?
John F. Sonnett: Yes, Your Honor.
Byron R. White: Not just the cost of (Voice Overlap) or anything?
John F. Sonnett: Yes, Your Honor, yes.
Byron R. White: It's just --
John F. Sonnett: Yes, that's exactly right. I'm saying that they were being artful of what they (Voice Overlap) --
Byron R. White: And when you gamble that that much on their being right on the CAB decision?
John F. Sonnett: Yes, yes and I want to make one point clear if I may Mr. Justice White before that red light is on and that is I want to have perfectly well understood by this Court that there wasn't any reason suggested below or suggested here, why they could've handed over the documents that they had available. They were there. There wasn't any reason either why Mr. Hughes couldn't have testified if he saw it fit to do so, and I do want to read to you if I may just a short extract from the Court of Appeals' argument, so that, once and for all, any ghost has laid to rest. This is not a case of inability to testify, it's a case of a deliberate, purposeful decision not to testify. Now, what --
Hugo L. Black: On that basis, you would of course have a right, I assume, for citing for contempt, the show contempt that they later delivered the paper to you.
John F. Sonnett: But what do we do about the testimony of Mr. Hughes, Mr. Justice Black? He's the man who according to the District Court, according to the Court of Appeals, indeed by the admission of the Tool Company is the most important witness in the case. We have a perfect right under the rules to take his deposition. There is no reason why he can't testify, it's simply that he preferred to play this game having no valid reason.
Hugo L. Black: Did the court order him to testify?
John F. Sonnett: Yes, Your Honor.
Hugo L. Black: What could it do to him if he didn't?
John F. Sonnett: The court could have done exactly what it did do. The fact the answer (Voice Overlap) --
Hugo L. Black: They did something else?
John F. Sonnett: Well, --
Hugo L. Black: Without -- without settling that merits of the whole controversy, they could have ordered him to testify?
John F. Sonnett: Well, the court -- we had a -- well --
Hugo L. Black: Or find them whatever it took to get him or (Voice Overlap) --
John F. Sonnett: Well, Mr. Justice Black --
Hugo L. Black: -- made the court's order.
John F. Sonnett: In terms of the individual, this takes a little time on a procedural problem, I'll make it very brief. On behalf of TWA, I tried to have a subpoena served on how it used for several years. We spend a lot of money and we couldn't find them. It's still illusive.
Byron R. White: It could have been (Inaudible)
John F. Sonnett: Well, maybe the FBI could have. But our fellows who are ex-FBI agents couldn't and we had a lot of -- and we couldn't. We've finally got to the point where the court recognize him and that he was the management agent of the Tool Company directed the Tool Company to produce them and that obligation was accepted. It's a complicated procedural story but sufficed to say that Tool Company was under a valid obligation to produce Mr. Hughes, Mr. Hughes who owned the 100% of the Tool Company just said, “I'm not going to be bothered, and that was that and do what you like about it.” That's how simple it is. This is not a case and if I may just read -- if may just read -- I'll read it very quickly too. At page 122 of the transcript of argument in the Court of Appeals, “I think I am --” this is Sonnett speaking. “I think I am entitled to report to this Court as an officer of this Court that in a conference in Judge Metzner's Chambers, on this very question, when Mr. Davis was filling this affidavit which he says is sealed,” incidentally that's of no consequence I might add, as if there was something of consequence in it, there isn't. But after at that conference on January 16, 1963 Judge Metzner specifically directed the question to Mr. Davis, “Are you saying that there is any medical reason or any reason of that type why this man can't testify, because if you are, the record before me is deficient.” Continuing after the quote, Mr. Davis specifically and flatly answered the question by saying, “No. He was not making any such confession -- contention. This isn't a case where the man can't testify. It's a case where the man won't testify. It is that simple.”
Earl Warren: Mr. Davis. You have two minutes, I think, two or three?
Chester C. Davis: Well, Your Honor I think that perhaps, I ought to address myself to this business decision because it seems to be the most important thing that's being discussed here today. I'm responsible for it. It's rather simple. As I said a moment ago, immediately after the compliant was filed, I filed a motion to dismiss because I did not believe that this complaint did confer jurisdiction upon the District Court. When this Court came down with its decision on Panagra I was confident in my conviction. I brought on for hearing my motion of dismiss. It was denied. At the same time, the court below denied the recommendation of the Special Master to compel the plaintiff to disclose the factual conduct on which he was relying for the purpose of these allegations. I discussed this matter with Mr. Holliday of the Hughes Tool Company and we determine that to permit this discovery, which I've find out they were planning upon as part of the documentary record of what their plan was, we would -- having to pay 78% of their cost meaning 78% stockholder, plus the burden of expense upon us would be more than a conceivable amount of damages that could be established by reason of our conduct much less by reason of our conduct in violation of the antitrust laws. I was convinced that was right on the law, I believe so then, I believe so now, I admit the responsibility, I took it and I decided that that the law as I understood it, they have not justified this plaintiff to subject us to an effect what was a judgment for several million dollars as what amounted to the practical matter. Now, should I be wrong, then the facts still have to come out I believe. I don't think it's possible to find a violation of the antitrust laws. This is our subsidiary, we own 80% of it, why would we hurt it, what difference is to make antirust law wise whether or not the orders for aircraft are placed by Mr. Tillinghast or by Mr. Hughes?
Arthur J. Goldberg: Mr. Davis, outside of this argument therefore the jurisdiction, you (Inaudible)
Chester C. Davis: No Your Honor, no Your Honor.
Arthur J. Goldberg: (Inaudible)
Chester C. Davis: I never had a review of that decision of the propriety of the discovery orders because the Court of Appeals did not review them. So the propriety of the conduct of the District Court has never been reviewed and I have an opportunity to address myself to any court on that.
Byron R. White: But there's -- you still have a question on what's scope of your (Inaudible) judgment law whether in doing this, you wanted us to say that the District Court (a) could enter a default judgment or (b) that default judgment would foreclose everything except for mathematical computation of damages.
Chester C. Davis: No, I never went this mathematical computation. I'd rather decide not to talk that way that as being default. Actually I tried to get a review of that question at the time that the court denied my motion to dismiss and have the court at that time bearing the certification of the question I could've done to the Court of Appeals as I subsequently did with any such default. And this business if I'm not producing documents that were on the record is clear (Voice Overlap).
Byron R. White: This judgment, I take it, it didn't include or conceding that the allegations and the complaint were true or -- were true or that you have been damaged by the allegation -- by the conduct alleged in the complaint or in how much?
Chester C. Davis: Well, the motion of dismiss was obviously based upon the face of the complaint as to whether or not the face of the complaint alleged the course of conduct which did conclude jurisdiction upon the District Court. I question that. When the court refused to grant me the certification required for 1292 (b) is when I then made the so called business decision. Based then with that denial, denied me a right to get a review of that question of law. They compel me to undertake the burden expense of that discovery is when I concluded rightly or wrongly that I would rest on the merits of my legal position.
Byron R. White: Well, how can you -- apparently then they get a review you're -- perhaps they're willing to -- not only to default but also to force the District Court to enter default judgment?
Chester C. Davis: Well, I never -- in my way I never defaulted here --
Byron R. White: You never would have (Voice Overlap) --
Chester C. Davis: Your Honor, I just said after the District Court denied my motion of dismiss, denied my interlocutory, my certification for review, then I said I rested on the merits of my position and indeed invite that the District Court is correct at that time to enter whatever it thought was an appropriate judgment that would give me an appellate review of this legal question. What the court then did was to apply the language of 37 calling it a willful default and then certified the same legal question that took me to District Court.
William J. Brennan, Jr.: Well, Mr. Davis, Mr. Sonnett, I must confess in my total suprise, he tells us that we can get to an issue to the propriety of that default judgment. He suggests a reason why, do you want us to get through or not?
Chester C. Davis: I never had enough opportunity to argue it Your Honor. I'm perfectly willing to -- the record is there as to what occurred. I never argued before the Court of Appeals. If Your Honor would give me a little more time, I would be glad to address myself of that question. I just never have addressed myself to that question either below or here, not in my briefs nor in my oral argument, Your Honor.
William J. Brennan, Jr.: And on either brief?
Byron R. White: But except for the -- except the default judgment, you never would have gotten your review on the Court of Appeals?
Chester C. Davis: That is correct, Your Honor.
William J. Brennan, Jr.: Although, you think there was another way of the District Court giving you that review without entering the default judgment?
Chester C. Davis: That is correct. It declined to do so, possibly to see that the -- but I would be subject to do something if I turned out to be wrong. I mean I never resisted to the -- I did disagree with the District Court refusal to compel the plaintiff to disclose the factual basis of the complaint by denying the Rule 16 proceeding recommended by Mr. Rankin. I also disagree as a matter of law as to the propriety of having refused the -- Mr. Rankin had ordered the answer to my interrogatories to be answered and the District Court failed to permit that to take place. I disagree with that aspect to be of the discovery orders. I also disagree because they submitted that there were attorney-client privilege documents involved. What I did there, I turned them over to the court to do what is with them. I refused if you want to use that word to waive my attorney-client privilege. I believe the court made an error in applying the law as to what constitutes the waiver of attorney-client privilege documents. But I had to do that. If I were to give them up voluntarily, I would -- I've lost my privilege forever. So what I did, I turned them over to the court rather than turning over to the party. Insofar, these other documents that he's talking about, again all attached documents to 1960, they're talking about something to subsequently -- subsequent to 1960. What relevancy? I don't know. I have no objection giving them that except the time to give them both documents came up after I take my notes -- I took my statement of position. And therefore, at that point there was -- I was subject to whatever the outcome was and there was no reason that I could see for them furnishing any further documents. So, this talk about the deliberate refusal to produce documents just isn't supported by the record, however they'd be construed by my brother.
Earl Warren: Do I understand you (Inaudible) depending on the position (Inaudible)
Chester C. Davis: And -- no, and the right to review the propriety of the decision made by the court today. No, I found my statement of position before any sanctions was imposed, Your Honor.
Earl Warren: I see.
Chester C. Davis: What happened was that after the court to refuse to grant certification for a review of its refusal to grant my motion to dismiss.
Earl Warren: Yes.
Chester C. Davis: And before there was any date for Mr. Hughes aiming it to take place but after conferring with my client and discussing this cost of damages that was described, I then filed a document to the court stating what in effect unstated in the record which was that the Tool Company was resting on the merits of the position theretofore taken and that I was prepared to take my chances on appellate review as to the propriety of the legal position that we are taking and then explain the reason for it, namely that I thought my client that -- the decision of the court to that point had a practical effect as imposing a judgment of $7 million on my client. Paying in effect 78% of the cost to TWA plus 100% of its own cost for the purpose of going to extensive and burdensome discovery which I found in documents produced by one of this lending institutions, was part of their plan to make it expensive for us to defend this antitrust action seeking a divestiture of our stock. And that I was better off financially to stop where I was and obtain an appellate review of my legal position, then to be subjected to the burden and harassment and cost, 78% of it. I have to pay because I'm 78% stockholder. That was the basis of the business, same way as I explain. The court then said, “Alright, if that is your position, in other words, you rest on the merits of your position.” I said, “That is correct.” They said, “Do you understand that by doing so, you take the risk that I may impose sanctions on the 37?” I said, “I understand that also but I understand that sanction under 37 are remedial and not punitive because I was not interfering with a judicial process of the court. I was not being contemptuous in the sense of preventing the court from doing whatever it had a power to do. To be sure, I was denied a private right for my subsidiary suing me, that's what I was doing.” But I'm not in the position that my brother oftentimes likes to refer to the John L. Louise case and other -- those kind of cases where I refused to give up something and thereby interfere with the judicial process. I wasn't doing that. I -- it is true I did not agree with the decisions that have been handed down which subjected me to an effect a penalty by compelling me to litigate something which I don't think simply litigated. I don't want to go to nine years of litigation as in Panagra to be dismissed. I want to find out now that I was not entitled to be subjected to this effort to retain by the lending institutions, as I will point out 501 to retain control of TWA for their own purposes.
Earl Warren: Very well.